 

BINDING LETTER OF INTENT

 

The present document is a Binding Letter of Intent (“Binding LOI”) between Lans
Holding Inc., a Nevada corporation having its principle place of business at 801
Brickell, Miami, FL 33133(“Pubco), Global Stem Cells Group Inc. a Florida
Corporation, whose principal place of business is located at 14750 NW 77th
Court, suite 304, Miami Lakes, Florida, 33016 USA, (“GSCG”) Benito Novas, CEO of
GSCG (“BN”), in his capacity as CEO and shareholder of GSCG and residing in
Miami Florida, (“BN referred to herein as Shareholder (Pubco, BN referred to
herein as Parties or Party), whereby Pubco shall purchase all of the outstanding
shares in GSCG (“Transaction”) under the following terms and conditions:

 

1.Whereas, there are currently 50,000,000 (Fifty Million) shares of common
stock, no par value, issued and outstanding in GSCG (“GSCG Common Stock”);

 



2.Whereas, BN is the lawful holder of 50,000,000 (Fifty Million) shares of GSCG
Common Stock (“BN Shares”);

 

3.Whereas BN is the holder of all of the issued and outstanding shares of GSCG
Common Stock, representing 100% ownership in GSCG (“GSCG Shares”).



 

4.Whereas Pubco wishes to purchase from the Shareholder and the Shareholder wish
to sell to Pubco, all of the GSCG Shares.





5.The Parties agree that Pubco shall purchase from the Shareholder all of the
GSCG Shares (the “Transaction”) for an aggregate amount of shares and cash, the
whole as set out in Section 9b. below.



6.The Parties hereby acknowledge and agree that this Binding LOI and the
execution of a Definitive Agreement is subject to and contingent upon Pubco
having first declared itself satisfied with the results of its due diligence of
GSCG (“Due Diligence Satisfaction”) within a period of 60 days from the date of
the execution of this Binding LOI (“Due Diligence Satisfaction Deadline”).



  

 



 

7.Subject to and following Pubco’s Due Diligence Satisfaction, the Parties agree
and undertake to enter into mutually agreeable definitive agreements
(“Definitive Agreement”) and any other documents necessary for the closing of
the Transaction (“Closing”), within 150 days of the execution of this Binding
LOI. Such Closing shall occur at the time of the Execution of the Definitive
Agreement or at such other date as is practicable following the execution of the
Definitive Agreement.



8.The Parties further undertake that prior to the Closing, each of Pubco and
GSCG shall have obtained all consents and approvals including, without
limitation, board of director approval and shareholder consent, as are necessary
for the approval of the Transaction, and the execution of all related documents
including, without limitation, the Definitive Agreement.

 

9.The Definitive Agreement will incorporate the Parties’ understandings with
respect to the terms of the Transaction, among other things, the following:

 

a.Pubco shall receive all of the GSCG Shares from the Shareholder as follows:

 

I.Pubco shall receive all of the BN Shares from BN;

 

II.BN shall deliver to Pubco the respective certificates representing his
respective GSCG Shares upon execution of the Definitive Agreement or at such
other date as shall be specified by the Parties.

 

b.In exchange for the GSCG Shares, Pubco shall issue the following (“Payment
Shares”):

 





I.BN shall receive:

 

a.237,500 (two hundred and thirty seven thousand five hundred) shares of Series
C (as defined in Section 10 herein below); and



 2 

 

 







b.8,974 (eight thousand nine hundred and seventy four) shares of Series D (as
defined in Section 10c herein below).







 

c.Pubco shall deliver the Payment Shares to BN upon execution of the Definitive
Agreement or at such other date as shall be specified by the Parties;



 

d.In addition, Pubco shall pay an amount equal to $300,000 USD (three hundred
thousand dollars US) Payment to GSCG which may be paid in multiple tranches with
the total Payment amount being paid in full at the latest upon execution of the
Definitive Agreement or at such other date as shall be specified by the Parties;





e.Each of Pubco and GSCG shall retain its respective current CEO and
Director(s), and no other director(s) shall be appointed within the context of
the Closing.



 

10.Pubco represents and warrants the following:

 

a.Other than for the undesignated authorized shares of Preferred Stock as stated
in Pubco’s financial filings, Pubco has no other authorized or issued classes or
series of shares other than the following:

i.Common Stock, of which 242,288,273 shares were issued and outstanding as at
October 17, 2017, the date of Pubco’s latest filing with the SEC;

 

 3 

 

 





ii.Series C Preferred Stock (“Series C”) of which a total of 250,000 shares
including the Payment Shares to be issued herein, shall be issued and
outstanding within 5 business days of Closing;

 

iii.Series D Preferred Stock (“Series D”) of which a total of 10,000 shares
including the Payment Shares to be issued herein, shall be issued and
outstanding within 5 business days of Closing.

 

b.Pubco further warrants that other than any changes in authorized share capital
of any class of shares, no other amendments shall be made to any of the rights
and preferences of any classes of shares existing at the time of execution of
this Binding LOI.

 

c.It has the necessary consent, legal authority and power to enter into this
Binding LOI.

 

11.GSCG represents and warrants the following:

 

a.GSCG has no other authorized or issued classes or series of shares other than
Common Stock, of which 50,000,000 shares are currently issued and outstanding.





b.No changes shall have been made to the share capital of GSCG at the time of
the consummation of the contemplated Transaction and Section 11a. herein above
shall hold true as of such consummation.

 

c.It has the necessary consent, legal authority and power to enter into this
Binding LOI.





d.Each of GSCG and/or BN shall not intentionally take any action that may
adversely affect the financial performance and/or financial situation of GSCG;



 

e.Shareholder further undertakes and warrants that he shall not:

 

i.sell, transfer, assign, offer, pledge, contract to sell, transfer or assign,
sell any option or contract to purchase, purchase any option or contract to
sell, transfer or assign, grant any option or right to purchase, or otherwise
transfer, assign or dispose of, directly or indirectly, any of the assets of
GSCG outside the normal scope of business and/or any portion of the GSCG Shares;

 

 4 

 



 



ii.enter into any swap or other arrangement that transfers or assigns to another
person or entity, in whole or in part, any of the economic benefits, obligations
or other consequences of any nature of ownership of any portion of the GSCG
Shares;

 

12.The Parties acknowledge that any breach by any of GSCG and/or the Shareholder
of any of their respective obligations under of any of Sections 5,6,7,8,9,11,
13,16 and/or17 and/or any subsections therein (“Sections”), shall result in
irreparable damage to Pubco. In the event of any such breach, Pubco shall be
entitled to:

 

i.An initial penalty equal to $500,000 USD (five hundred thousand dollars US) to
be paid by Shareholder and/or GSCG, in addition to specific performance and
immediate injunctive and any and all other relief, by way of monetary damages or
any other remedy in equity or at law against Shareholder and/or GSCG, its
affiliates and their respective officers, employees, agents, or other
representatives;

 

ii.A reimbursement of any amounts of Payment made to GSCG; and

 

iii.A reimbursement of any and all fees incurred by Pubco pursuant to Section 19
herein below.



13.Should Pubco declare itself unsatisfied, within the Due Diligence
Satisfaction Deadline, with its Due Diligence, the Parties agree that the
Binding LOI shall no longer be binding unto the Parties herein, save for
Sections 14, 15, 16 and 17, which shall survive the termination of this Binding
LOI.

 

14.Other than what appears in the public domain, the Parties understand and
agree that this Binding LOI, the terms of the Transaction and the negotiations
thereof and any other information relating to the contemplated transactions
herein, are confidential and shall not be disclosed to any third party, without
the express written consent of the Parties.

 

15.The Parties agree that Pubco shall bear the cost of all required fees
associated with the contemplated Transaction, including but not limited to legal
and accounting fees, regardless of whether or not the contemplated transactions
herein is consummated.

 

16.The Parties agree that this Binding LOI shall be construed and governed by
the laws of the State of Nevada. Subject to Section 21 herein below, the Parties
hereby agree to submit the resolution of any disputes or controversies relating
hereto to the Courts of the State of Nevada.



 5 

 





17.Notwithstanding the above, in the event of any disputes and/or controversies
arising out of or relating to this Binding LOI and upon mutual written agreement
by the Parties, the Parties shall submit any such disputes and/or controversies
to binding arbitration in lieu of litigation, and upon any such submission, the
Parties consent to the resolution thereof by such arbitration.

 

18.The Parties acknowledge the binding nature of this Binding LOI and agree to
be bound by the terms of this Binding LOI. This Binding LOI may be signed in one
or more counterparts, each of which so signed shall be deemed to be an original
and such counterparts together shall constitute one and the same instrument.

 

 



[SIGNATURE PAGE TO FOLLOW]

 

 6 

 

 



IN WITNESS THEREOF, the Parties agree on the content of this Binding LOI and, as
evidence thereof, have signed this Binding LOI on this day of 2019.

  

 

  GLOBAL STEM CELL GROUP INC.     LANS HOLDING INC. By: /s/ Benito Novas   By:
/s/ Trevor Allen   Benito Novas, CEO     Trevor Allen, CEO



 





 7 

 

 

